DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 12 and 17, the term “a reflective grating” is used for the grating associated with both the first scale member and the second scale member, and it is unclear which reflective grating is being referred when “the reflective grating” is cited in the claims 1, 8, 12, 14 and 17.  It is assumed that “the reflective grating” refers to both reflective gratings.
	Regarding claim 12, “the reflective grating” lacks proper antecedent basis because “the reflective grating” is cited prior to “a reflective grating”.
The remaining claims, not specifically mentioned, are rejected for incorporating the defects from the base claim by dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12, and 25 of U.S. Patent No. 10, 409,166. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of the claims are directed to an exposure apparatus and method comprising a body with a metrology frame (claim 10), a first scale member (a first scale plate) having an opening (claim 10), a detection system (alignment system), a second scale member (a second scale plate), a drive system (first drive system, second drive system), an encoder system (first encoder system, second encoder system) each having four head groups, a controller (a controller) compensating a grid error due to grid variation.

Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12, and 26 of U.S. Patent No. 10,852,639. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of the claims are directed to an exposure apparatus and method comprising a body having a metrology frame (metrology frame), a first scale member (a first scale plate) having an opening (claim 10), a detection system (alignment system), a second scale member (a second scale plate), a drive system (drive system), an encoder system (encoder system) each having four head groups, a controller (a controller) compensating a grid error due to grid variation.

Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8, and 15 of U.S. Patent No. 11,256,175. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of the claims are directed to an exposure apparatus and method comprising a body with a metrology frame (metrology frame), a first scale member (scale member) having an opening (opening), a detection system (detection system), a second scale member (another scale member), a drive system (first drive system, second drive system), an encoder system (encoder system) each having four head groups, a controller (a controller) compensating a grid error due to grid variation.

Claims 1 and 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 25 of U.S. Patent No. 9,678,433 in view of Loopstra et al. (Loopstra) (2006/0227309). 
The claims of the patent is directed to an exposure apparatus and a method comprising a body with a metrology frame (metrology frame), a first scale member (scale member), a detection system (alignment system), a second scale member (another scale member), a drive system (drive system), an encoder system (position measurement system) each having four head groups, a controller (a controller) compensating a grid error due to grid variation.  However, the claims of the patent are not directed to the scale member having an opening.  Loopstra discloses a measurement system comprising a scale member (3, 13, Fig. 2, 3) having an opening to that the projection optical system is disposed in the opening (para 0054).  Therefore it would have been obvious to one of ordinary skill in the art to provide a scale member with an opening of Loopstra to the invention of the patent so that the scale member can be placed above the measurement system and surrounding the projection optical system and the detection system.


Claims 1 and 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 23 of U.S. Patent No. 9,891,531 in view of Loopstra et al. (Loopstra) (2006/0227309). 
The claims of the patent is directed to an exposure apparatus and a method comprising a body with a metrology frame (metrology frame), a first scale member (scale member), a detection system (alignment system), a second scale member (another scale member), a drive system (drive system), an encoder system (position measurement system) each having four head groups, a controller (a controller) compensating a grid error due to grid variation.  However, the claims of the patent are not directed to the scale member having an opening.  Loopstra discloses a measurement system comprising a scale member (3, 13, Fig. 2, 3) having an opening to that the projection optical system is disposed in the opening (para 0054).  Therefore it would have been obvious to one of ordinary skill in the art to provide a scale member with an opening of Loopstra to the invention of the patent so that the scale member can be placed above the measurement system and surrounding the projection optical system and the detection system.

Allowable Subject Matter
Claims would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the double patenting rejections, set forth in this Office action.
Loopstra et al. (Loopstra) (2006/0227309) discloses an exposure apparatus (para 0013-0025, Fig. 1) and a method comprising a stage (WT)an encoder system that has four head groups (14-18, 24-28) and a scale member (13, 23, para 0062, 0069) with an opening.  However, Loopstra does not disclose wherein in each of the four head groups, the position information is measured by the plurality of heads so that difference data of the position information is acquired in at least one of two directions orthogonal to each other within the predetermined plane, and the controller compensates a grid error due to grid variation caused by the reflective grating in each of the four first sections in a direction parallel to the predetermined plane, based on the difference data acquired by the four first head groups or the four second head groups facing the four first sections, along with compensating a grid error due to grid variation caused by the reflective grating in each of the four second sections in a direction parallel to the predetermined plane, based on the difference data acquired by the four first head groups or the four second head groups facing the four second sections.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        June 17, 2022